Fourth Court of Appeals
                               San Antonio, Texas
                                      May 8, 2014

                                  No. 04-14-00086-CV

                      IN THE INTEREST OF Y.G.B., A CHILD,

               From the 285th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013-PA-00166
                  Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
     Appellee's motion for extension of time to file brief is hereby GRANTED.



     It is so ORDERED on May 8, 2014.

                                                       PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court